          Case 1:21-mc-00678-JPO Document 7 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIMERA LABS, INC., et al.,
                           Plaintiff,
                                                                   21-MC-678 (JPO)
                     -v-
                                                                           ORDER
 MARC WALDMAN,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Defendant shall have two weeks from the date of this Order to file any objections to

Plaintiff’s memorandum of law in support of its motion to compel him to comply with the

subpoena duces tecum and subpoena ad testificandum. (See Dkt. No. 5.) Plaintiffs are directed

to mail a copy of this Order to Defendant within three days of the Order’s date. Plaintiffs are

also ordered to mail a copy of its motion to compel and supporting documentation to Defendant

within three days of this Order’s date if they have not done so already.

       SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
